Case: 12-50690       Document: 00512281876         Page: 1     Date Filed: 06/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 20, 2013
                                     No. 12-50690
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ARANDAL DERRICK GOODLEY, also known as Rat,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:11-CR-332-4


Before REAVLEY, DAVIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Arandal Derrick Goodley appeals the sentence imposed following his guilty
plea conviction for conspiracy to possess with intent to distribute 280 grams or
more of cocaine base. Goodley cannot show that the district court plainly erred
in assessing six criminal history points for his three prior felony convictions that
he contends constituted relevant conduct because a determination of relevant
conduct is a factual determination that cannot be made for the first time on
appeal and cannot constitute plain error. See United States v. Hinojosa, 484

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50690     Document: 00512281876     Page: 2   Date Filed: 06/20/2013

                                  No. 12-50690

F.3d 337, 340 (5th Cir. 2007); United States v. Lopez, 923 F.2d 47, 50 (5th Cir.
1991).
      Goodley is correct that the district court clearly or obviously erred in
assessing three, rather than two, criminal history points for his juvenile
adjudication for possession of crack cocaine. See U.S.S.G. § 4A1.2(d)(2)(A).
However, Goodley has not shown that the error affected his substantial rights
because a one-point reduction in his criminal history points would result in his
receiving a total of 15 criminal history points and his remaining in criminal
history category VI. See Puckett v. United States, 556 U.S. 129, 135 (2009).
      For the first time on appeal, Goodley argues that, while intending to make
his federal sentence concurrent with four state sentences, the district court made
the federal sentence concurrent with only one of his state sentences. The record
reflects no such inconsistency between the intended and actual sentence.
      AFFIRMED.




                                        2